Title: To George Washington from Timothy Pickering, 6 June 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State June 6. 1796.
        
        The inclosed papers were sent to me by the Secretary of the Treasury. The wrapper, on which is written the opinion of Mr Harrison, the Auditor, gives a concise & just statement of the case on which John Skinner Esqr. late Marshall of North Carolina founds his claim of compensation. His demand is for 900 dollars, being a commission of three per cent on 30,000 dollars, the sum illegally taken from a Spanish vessel. The Secretary of the Treasury thinks a commission of 1½ ⅌cent sufficient: I am of the same opinion. Had the sum been under adjudication in court, & condemned, the Marshall would have been intitled to his 3 ⅌cent, for receiving & paying over. But altho’ the money was seized by the Collector of the Customs, as having been illicitly landed, yet it is not to be imagined that it could have been condemned; the Spanish vessel from which it was so illicitly taken & landed, having been captured by a French privateer unlawfully fitted out; and therefore the landing the money can be considered only in the predicament of money or goods so landed by pirates or robbers, whose unlawful acts ought not to prejudice the rightful owners of the property. I presume then that if the case had been brought before the proper judge, he would have acquitted the money seized & ordered it to be restored. In this event, the judge, agreeably to another clause of the same act of Congress, would have determined what compensation should have been allowed to the Marshall for the “custody” of the money: and it appears improbable that he would have allowed more than one and a half per cent, at which rate his compensation would amount to 450 dollars.
        The Deputy Marshall had the actual custody of the money, and

by his own affidavit has received “198 dollars for his particular expences & trouble in guarding & taking care of the same.”
        If the compensation proposed be approved of by the President, I will pay it, charging the same to the fund appropriated for the contingent expences of government. All which is respectfully submitted.
        
          Timothy Pickering
        
      